Filed 5/18/22 P. v. Parraorozco CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE


 THE PEOPLE,                                                      B313635

          Plaintiff and Respondent,                              (Los Angeles County
                                                                 Super. Ct. No.
          v.                                                     BA466008)

 YESENIA PARRAOROZCO,

          Defendant and Appellant.


      APPEAL from orders of the Superior Court of Los Angeles
County, Ray G. Jurado, Judge. Reversed and remanded with
directions.
      Brad J. Poore, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Noah P. Hill, Supervising Deputy
Attorney General, and Kathy S. Pomerantz, Deputy Attorney
General, for Plaintiff and Respondent.
      Defendant Yesenia Parraorozco (defendant) entered a
negotiated plea and was placed on formal felony probation for
three years in 2018. Just over two years later, in 2021, the trial
court revoked and reinstated defendant’s probation—rejecting
her argument that her probation had already terminated
pursuant to recently enacted Assembly Bill No. 1950 (2019-2020
Reg. Sess.) (AB 1950), which limits felony probation to a
maximum term of two years. (Stats. 2020, ch. 328, § 2, eff. Jan.
1, 2021.) The Attorney General concedes defendant is entitled to
retroactive application of AB 1950, but we are asked to decide
whether the prosecution must be afforded an opportunity to
withdraw from the plea agreement.

                         I. BACKGROUND
       An information filed by the Los Angeles County District
Attorney’s Office in 2018 charged defendant with one count of
robbery in violation of Penal Code section 211.1 At a hearing in
December 2018, the prosecution amended the information to add
a second charge: assault likely to cause great bodily injury in
violation of section 245, subdivision (a)(4). Defendant pled no
contest to the assault charge and the trial court dismissed the
robbery count. The trial court sentenced defendant to three years
in prison, suspended execution of the sentence, and placed her on
formal probation for three years.
       As we shall discuss in more detail, the Legislature
subsequently enacted AB 1950, which amends section 1203.1 to
limit the term of probation for most felonies to a maximum of two


1
     Undesignated statutory references that follow are to the
Penal Code.




                                2
years. (Stats. 2020, ch. 328, § 2.) AB 1950 took effect on January
1, 2021. On January 20, 2021, the prosecution moved to revoke
defendant’s probation based on her violation of Vehicle Code
section 10851, subdivision (a) (unlawfully taking a vehicle, which
occurred a couple days earlier).
       At defendant’s probation violation hearing in February
2021, defense counsel orally moved the trial court to find
probation had terminated as a result of AB 1950. The trial court
invited defense counsel to brief the issue but indicated it did not
believe defendant should benefit from AB 1950 because “[h]er
conviction was final way before January 1[, 2021],” when the bill
took effect. Defendant admitted the probation violation subject to
her objection that probation had expired. The trial court revoked
and reinstated probation.
       Defendant later submitted a “BRIEF EXPLAINING WHY
PROBATION HAS EXPIRED PURSUANT TO PENAL CODE
SECTION 1203.1, AND MOTION TO TERMINATE
JURISDICTION,” which the trial court considered at a hearing
in April 2021. The trial court acknowledged it is “well settled”
that AB 1950 has retroactive effect as to cases not yet final as of
its effective date, but the court reiterated its view “that
[defendant’s] case was already final when the new law came into
effect and, therefore, retroactivity does not apply.”
       Defendant noticed an appeal from the trial court’s denial of
her motion to terminate probation and requested a certificate of
probable cause. The trial court granted the requested certificate.

                         II. DISCUSSION
      Defendant and the Attorney General agree AB 1950 applies
retroactively and the trial court erred in concluding defendant’s




                                3
conviction was final before AB 1950 took effect. That is correct,
and the trial court accordingly lacked jurisdiction to revoke
probation after two years. The parties disagree, however, about
AB 1950’s implications for their original plea agreement, and
they are not alone: there is a split of authority in the Courts of
Appeal concerning whether the Legislature intended (1) that plea
agreements impacted by AB 1950 should remain otherwise intact
or (2) that the prosecution and trial court should have the
opportunity to withdraw their approval on remand. Following
the weight of authority to consider the issue thus far, we hold no
opportunity to withdraw from the plea agreement is required.

      A.     The Trial Court Lacked Jurisdiction to Revoke
             Defendant’s Probation
      When defendant was placed on probation in December
2018, former section 1203.1, subdivision (a) provided the term of
felony probation generally could not exceed the maximum
possible term of the sentence and, in cases where the maximum
possible term of the sentence was less than five years, the term of
probation could not exceed five years. (Stats. 2010, ch. 178, § 75.)
Effective January 1, 2021, AB 1950 amended section 1203.1,
subdivision (a) to limit the probation term for felony offenses to
two years, except in circumstances not present here. (§ 1203.1,
subd. (a) [“The court, or judge thereof, in the order granting
probation, may suspend the imposing or the execution of the
sentence and may direct that the suspension may continue for a
period of time not exceeding two years, and upon those terms and
conditions as it shall determine”]; § 1203.1, subd. (l) [listing
exceptions to two-year probation limit].)




                                 4
       In In re Estrada (1965) 63 Cal.2d 740 (Estrada), our
Supreme Court held that where an amendatory statute reduces
the punishment for a prohibited act, “[i]t is an inevitable
inference that the Legislature must have intended that the new
statute imposing the new lighter penalty now deemed to be
sufficient should apply to every case to which it constitutionally
could apply.” (Id. at 745.) “‘Estrada stands for the proposition
that, “where the amendatory statute mitigates punishment and
there is no saving[s] clause, the rule is that the amendment will
operate retroactively so that the lighter punishment is imposed.”’
[Citations.]” (People v. Frahs (2020) 9 Cal.5th 618, 628.)
       Published opinions considering the effect of AB 1950’s two-
year felony probation limitation overwhelmingly hold the
limitation is retroactive to defendants whose convictions are not
final pursuant to the rule in Estrada. (See, e.g., People v. Butler
(2022) 75 Cal.App.5th 216 (Butler); People v. Scarano (2022) 74
Cal.App.5th 993 (Scarano); People v. Lord (2021) 64 Cal.App.5th
241, 246; People v. Stewart (2021) 62 Cal.App.5th 1065, 1074,
review granted June 30, 2021, S268787, cause transferred April
20, 2022 (Stewart); People v. Sims (2021) 59 Cal.App.5th 943,
955-964.) That is our conclusion too.
       Here, the trial court acknowledged the Estrada inference
applies to AB 1950, but found it did not assist defendant because
her conviction was final prior to AB 1950’s effective date. Our
Supreme Court recently rejected the view that “[t]he relevant
cutoff point under Estrada” is the point at which a probation
order becomes final. (People v. McKenzie (2020) 9 Cal.5th 40, 46.)
Instead, a defendant who does not appeal from an order granting
probation may take advantage of ameliorative statutory
amendments that take effect prior to a later appeal. (See id. at




                                 5
50-51 [case not yet final where a defendant is placed on probation
with imposition of sentence suspended and the defendant may
still obtain direct review of order revoking probation and
imposing sentence]; see also People v. Esquivel (2021) 11 Cal.5th
671, 673, 678 [case not final where a defendant is placed on
probation with execution of sentence suspended and the
defendant may still obtain direct review of order revoking
probation and causing the sentence to take effect].) We therefore
accept the Attorney General’s concession that the trial court
erred in finding AB 1950 does not apply to defendant.

      B.     The Trial Court and Prosecution Are Not Entitled to
             Withdraw from the Plea Agreement
      Although precedent overwhelmingly establishes AB 1950 is
retroactive to defendants whose convictions are not final, a split
has emerged as to the effect of its retroactive application in cases
involving negotiated pleas. (See generally People v. Stamps
(2020) 9 Cal.5th 685, 700 [“The Estrada rule only answers the
question of whether an amended statute should be applied
retroactively. It does not answer the question of how that statute
should be applied”].) One approach, adopted by the Third
District Court of Appeal in Scarano, holds that a reviewing court
must remand “to allow the trial court and the prosecution the
opportunity to withdraw from the original plea agreement.”
(Scarano, supra, 74 Cal.App.5th at 1000.) The contrary
approach, adopted by this District in Butler, the First District
Court of Appeal in Stewart, and the Fifth District Court of Appeal
in People v. Flores (2022) 77 Cal.App.5th 420 (Flores) holds that
the Legislature did not intend for the prosecution or the trial
court to be permitted to withdraw their approval from a plea




                                 6
agreement modified by AB 1950. (Id. at 442; Butler, supra, 75
Cal.App.5th at 221-222; Stewart, supra, 62 Cal.App.5th at 1079.)
Our Supreme Court has granted review in a case that will
presumably and definitively resolve the split in authority.
(People v. Prudholme (Aug. 26, 2021, E076007) [nonpub. opn.],
review granted Nov. 10, 2021, S271057.) Accordingly, for now, it
suffices to observe that we believe the Butler, Flores, and Stewart
courts’ approaches to be more persuasive and we reach the same
conclusion reached in those cases.2




2
       The Attorney General raises one additional issue in favor of
the view that the trial court should have a role in applying AB
1950. The Attorney General suggests that “[m]erely striking” the
third year of probation “deprives the superior court and the
parties of a necessary determination of the status of probation at
the time it was terminated.” This is necessary, the Attorney
General argues, because it determines defendant’s entitlement to
expungement as a matter of right. (See § 1203.4, subd. (a)
[expungement available as a matter of right when a defendant
has fulfilled conditions of probation for the entire period of
probation or received early, favorable discharge; trial court may
otherwise grant expungement “in its discretion and the interests
of justice”].) Because defendant’s probation has already
terminated, however, remand would not afford the trial court any
meaningful discretion beyond that already provided under
section 1203.4, subdivision (a). The trial court may exercise that
discretion if and when defendant seeks relief under section
1203.4.




                                 7
                          DISPOSITION
      Defendant’s three-year probation term is reduced to two
years in accordance with AB 1950 and the trial court is directed
to amend its records to reflect the reduction. The trial court’s
February 19, 2021, order revoking and reinstating probation is
reversed.

    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                      BAKER, Acting P. J.

We concur:



      MOOR, J.



      KIM, J.




                                8